Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1, 2, 6-9, 11, 12, 17, and 18, the language, “the three of each of R1 to R5 may be the same or different”, renders the claims indefinite, because it is not immediately clear that “the three of each of R1 to R5” refers to the set of variables for each ring.  Also, the language is easily misinterpreted when considered with the proviso for R1 and R2.  Clarification is required.
	Secondly, with respect to claim 4, it is unclear what constitutes modified polyisocyanates thereof; it is unclear exactly what modifications are encompassed by the language.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US 2009/0131556 A1).
Honda et al. disclose a composition comprising an epoxy and tris(2,6-dimethoxyphenyl)phosphine within Table 1, Examples 1, 2, and 10.  The composition satisfies the requirements of the claims.
5.	Regarding the claims not rejected in view of Honda, Honda et al. fail to disclose a composition comprising the epoxy, phosphine compound, and polyisocyanate. 
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765